Campbell, C. J.,
delivered the opinion of the court.
No error was committed by the court in the trial of this case, but in our opinion the verdict should not be permitted to stand. It is true that conviction of this detestable crime may be had on the uncorroborated testimony of the person raped, but it should always be scrutinized with caution, and where there is much, in the facts and circumstances in evidence to discredit her testimony, it is not sufficient to sustain a verdict of guilty. 1 Hale, 635 et seq.; Innis v. State, 42 Ga., 473; People v. Hulse, 3 Hill, 309; 19 Am. & Eng. Enc. L., p. 958.
The observations of the court in People v. Hulse, 3 Hill, 309, are just and appropriate, and commend themselves to our judgment.
There is much in the testimony of the girl charged to have been raped by thé accused, to throw doubt on her testimony. There is not a single corroborating circumstance to support *199her statement, and much to suggest its falsity. Under the Mosaic law, “if the tokens of virginity be not found for the damsel ” given in marriage, and complained of as not a maid, she was conclusively held to have played the whore, and was immediately “stoned with stones” to death. But this damsel, only eleven years old, not only could not have any token of virginity found for her, but examination by her mother and another woman in search of tokens, failed to discover any. Not only this, which would have been conclusive as to her former whoredom, and caused the ignominious death of a Jewish wife, hut no sign of any struggle was shown. There was no suggestion of any choking or blows to disable, or bruising the arms or wrists, or tearing the clothes of the girl, or the bed-clothes, or any circumstance, even the most trivial, to support her testimony.
The alleged rape occurred at 12 o’clock, noon, and, although it was on a plantation, she made no complaint to any neighbor. Although there was a horn at hand, the blowing of which was a signal of something unusual having occurred at the house, it was not blown for this unusual (?) occurrence. The girl waited at home until about night, when, having told her little brother, she says, who said he was going “to tell ma,” she went to meet her mothei’, and told her. The strong probability is that the account of the affair given by the accused is correct, and that the girl consented, and, having been detected by the little brother, or from some other cause, she determined to tell. We regard her testimony as incredible, and are not willing for the terrible consequences of the verdict to he visited upon the accused until a fuller investigation shall he had, which will, no doubt, result in his conviction again, if he is guilty.
While profoundly impressed with the necessity for a rigid enforcement of the laws against crime, and particularly those protecting human life, so often disregarded with impunity, we are unwilling to sanction a conviction on evidence which *200not only fails to satisfy the mind of the guilt of the accused, but rather suggests grave doubt of it. We might greatly lighten our labors by deferring, in all cases, to the verdict approved by the presiding judge as to the facts, but our duty is “ to administer justice without respect to persons, and do equal right to the poor and to the rich ” (an obligation which it required no constitutional mandate to impose, and which every judge felt and observed before it was considered necessary to insert it in the oath to be taken), and experience has shown that it sometimes occurs that conviction is had upon testimony that ought not to produce this result; and, hence, our duty to see, in every case, that the verdict is sustained by sufficient evidence, lest injustice be done to the poor or to the rich, both of whom are equally to be protected by the courts against wrong. While both stand alike before the law, and have equal rights, and are entitled to equal protection at the hands of courts and juries, it is an indisputable fact that the poor and humble are less likely to escape conviction by their peers in the jury-box than those who possess the means of surrounding themselves in time of tidal with hosts of friends and all the aids and helps to withstand the prosecution.
It is true now as when uttered in words of wisdom thousands of years ago, that “ wisdom is a defense, and money is a defense,” and its potency is often felt in criminal trials. It is not that the law makes a difference or that judges make a difference or that juries may recognize a distinction on account of riches or poverty, but it results chiefly from the advantage which money gives him who has it over him who has it not in securing its possessor every opportunity for a successful defense. It secures counsel and friends and witnesses, and the benefit of every favorable circumstance to tell in favor of the accused. It is true, in the nature of things, that the man who has ample means of defense has the advantage of him who is less fortunate. Hence, the disposition, which we are not ashamed *201to confess we have, to guard jealously the rights of the poor and friendless and despised, and to be astute to pi’otect them, as far as we properly may, against injustice, whether -proceeding from wilfulness or indifference. In the state of our society, we are admonished of the propriety of constant vigilance on the part of judges to guard against injustice liable to result from passion or prejudice or popular views of the necessity for a vigorous enforcement of the law in certain classes of eases, without due regard in some instances to the merits of the case. Such is the gallantry of our people and their jealous regard for the honor of -women, and their universal readiness to protect them and to avenge their wrongs, and especially the most outrageous which can be done one, according to law, and sometimes against law, that there is danger that sentiment may mislead juries, and triumph over right and justice in the class of cases of which this is one, and of which we think this is an example. “ Courts and juries cannot well be too cautious in scrutinizing the testimony of the complaining witness, and guarding themselves against the influence of those indignant feelings which are so naturally excited by the enormity of the alleged offense. Although no unreasonable suspicion should be indulged against the accuser, and no sympathy should abe felt for the accused if guilty, there is much greater danger that injustice may be done to the defendant in cases of this kind than there is in prosecutions of any other character. The evidence . . . is always direct, and whatever may be the just force of countervailing circumstances, honest and unsuspecting jurors may think themselves bound, of necessity, to credit that which is positively sworn.”

Reversed and remanded.